Citation Nr: 0431251	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-10 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to payment of an increased rate of pension 
(special monthly pension) based on need for regular aid and 
attendance of another person and/or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered in April 2001 
and August 2001 by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from September 1972 to 
September 1973.

The veteran is currently in receipt of nonservice-connected 
pension benefits.  In November 2000, he filed a claim seeking 
payment of an increased rate of pension (special monthly 
pension) based on his purported need for the regular aid and 
attendance of another person and/or housebound status.  The 
RO denied this claim by means of rating decisions rendered in 
April 2001 and August 2001.  The veteran indicated 
disagreement with those decisions and, following issuance of 
a statement of the case, perfected his appeal by the 
submission of a substantive appeal (VA Form 9) in July 2002.  
In April 2003, the Board remanded this case; it is again 
before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As noted above, the veteran is seeking payment of an 
increased rate of pension, known as special monthly pension, 
based on his alleged need for the regular aid and attendance 
of another person and/or housebound status.  After having 
reviewed the VA claims folder, the Board believes that a 
remand of this issue is necessary.

In particular, the Board notes that a VA medical record dated 
in August 2004, which was furnished by the veteran's 
representative subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC) in April 2004, has 
not been considered by the RO.  Due process requires that 
this evidence be considered by the RO prior to further review 
of the veteran's claim.  See DAV v. Principi, 327 F. 3d. 1339 
(Fed. Cir. 2003) [additional evidence not reviewed by the 
agency of original jurisdiction requires remanding of case to 
the agency of original jurisdiction for initial 
consideration]. 

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

Following any other development deemed 
appropriate, VBA should readjudicate the 
issue of entitlement to special month 
pension based on the need for regular aid 
and attendance and/or housebound status, 
taking into consideration the 
additionally submitted evidence.  If the 
decision remains unfavorable to the 
veteran, a Supplemental Statement of the 
Case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




